DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/02/2022 has been entered.  Claim(s) 1-3, 5-6, and 8-9 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome the rejections and objection previously set forth in the Final Office Action mailed 05/16/2022.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 08/02/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 1-3 and 5-6 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In Claim 1 Line 10, please change “the Vickers hardness” to “a Vickers hardness”
In Claim 1 Line 10, please change “the range of 80” to “a range of 80”
In Claim 1 Line 12, please change “when the height of the peak” to “when a height of a peak”
In Claim 1 Lines 13-14, please change “and the height of the peak” to “and a height of a peak”
In Claim 1 Line 14, please change “the value of h2/h1” to “a value of h2/h1”
In Claim 1 Line 16, please change “the half-value width” to “a half-value width”
In Claim 1 Line 18, please change “the value of HV × W2” to “a value of HV × W2”
In Claim 2 Lines 21-22, please change “100 HV or higher” to “100 to 200 HV”
In Claim 5 Line 9, please change “the half-value width” to “a half-value width”
In Claim 5 Lines 11-12, please change “the value of HV × (W1/W2)” to “a value of HV × (W1/W2)”
In Claim 6 Line 15, please change “the volume resistivity” to “a volume resistivity”
Please cancel Claim 8
In Claim 9 Line 3, please change “80 HV or higher” to “80 to 200 HV”
Authorization for this examiner’s amendment was given in an interview with Nanae Terazaki on 08/04/2022.
Allowable Subject Matter
Claims 1-3, 5-6, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or adequately suggest a silver jewelry article with a purity of 99.9% by weight or higher, the Vickers hardness of the jewelry is 80-200 HV and the height of the peak of 2Θ=38°±0.2° designated as h1 and the height of the peak of 2Θ=44°±0.4° designated as h2 gives a value of h2/h1≥0.5, and where the half-value width of the peak of 2Θ=44°±0.4° is designated as W2 giving the value of HV × W2 ≥ 25.  Further, a method of producing the silver jewelry that would cause the XRD and hardness results to be inherent or naturally flow is not taught in the prior art, where the method comprises the steps of 1) casting silver, 2) subjecting the silver to a barrel treatment in a magnetic barrel for 1-120 minutes at 1-120 rpm, including stainless steel spheres or needles of 0.005-5 mm mixed in a weight ratio of 10:90-90:10 and an aqueous mixture at 20-50°C with a pH of 6-8, to achieve a hardness of 60 HV or more, 3) aging the silver, 4) plating additional pure silver onto the article, 5) pressing the silver with a force of 2-100 N/cm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734